DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 11, and 15, of a display apparatus comprising a processor configured to “obtain first sensing data from the first sensor (120-1), control to transmit a request signal for second sensing data obtained from the second sensor (120-2); and based on the request signal transmitted, obtain the second sensing data from the second sensor, and wherein the at least one of the plurality of first slave display modules (101-4) on which the second sensor is equipped is a first slave display module that receives the request signal through the Daisy Chain method from among the plurality of first slave display modules (Figs. 2 and 4)” is not found in the prior art along with the rest of the limitations of claims 1, 11, and 15.
The closest in the art is Park (US 20180373482 A1).
Park teaches a display apparatus comprising multiple display groups in which a master display system communicates with slave systems via a Daisy Chain (Figs. 4, 7, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER D MCLOONE/Primary Examiner, Art Unit 2692